                                          Case 4:19-cv-03875-YGR Document 38 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GERARDO HERNANDEZ,                                   CASE NO. 19-cv-03875-YGR
                                   7                  Plaintiff,
                                                                                             JUDGMENT
                                   8            vs.

                                   9    WING SING CHONG COMPANY, INC.,, ET
                                        AL.,
                                  10
                                                      Defendants.
                                  11

                                  12          The Court has granted plaintiff’s motion for entry of default judgment. Consequently,
Northern District of California
 United States District Court




                                  13   DEFAULT JUDGMENT IS ENTERED in favor of plaintiff Gerardo Hernandez and against defendant

                                  14   Intelliz, Inc. in the amount of $4,000 statutory damages and in the form of the following injunctive

                                  15   relief: Intelliz, Inc. shall (1) Maintain the facilities of the Edible Arrangements store at 2740

                                  16   Middlefield Road, Palo Alto, California, in an accessible condition through the end of its lease;

                                  17   and (2) Follow the new policy of property owner Wing Sing Chong Co., Inc., that tenants of the

                                  18   property will not prop open their front doors during business hours because doing so blocks the

                                  19   accessible path of travel through the end of the lease. If tenants desire to prop open their doors

                                  20   during business hours, they must rehang the doors to open inward.

                                  21          The Clerk of the Court shall close the case.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: May 15, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  25                                                         UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
